MORRIS, Judge.
Plaintiffs assign as error the findings of fact. Basically, plaintiffs argue that the trial judge should have found facts in accordance with plaintiffs’ contentions. However, the findings of fact by the trial judge are conclusive if supported by competent evidence. We have carefully reviewed the evidence, and we conclude that it supports the facts, as found, even though it might have justified contrary findings upon some points.
The findings of fact support the conclusions of law. The judgment of the trial court is
Affirmed.
Chief Judge Brock and Judge Carson concur.